Rice, P. J.,
dissenting:
After a careful examination of the evidence, I am constrained to the conclusion that the questions, whether the deceased had such knowledge of the special and peculiar risk as made his act in going in bathing at the place where he was drowned negligent, and whether it was feasible for the defendants to give warning of the danger consequent upon their acts and whether under all the circumstances, the giving of such warning was required by ordinary care, were .questions of fact for the jury. I am unable, therefore, to concur in the judgment of the majority.